Motion Granted; Order filed February 9, 2021.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-20-00474-CV
                                  ____________

                     CHERYL SUE ZARSKY, Appellant

                                       V.

  CAROLYN ANN WHITE, INDIVIDUALLY AND AS EXECUTRIX OF
        THE ESTATE OF ORA WHITE, DECEASED, Appellee


                   On Appeal from the Probate Court No. 2
                           Harris County, Texas
                     Trial Court Cause No. 456601-401

                                    ORDER

      This is an appeal from a judgment signed April 2, 2020. The notice of appeal
was timely filed on July 1, 2020. On August 26, 2020, counsel for appellant,
Cheryl Sue Zarsky, filed a suggestion of death informing this court that Zarsky
died on August 4, 2020.

      On September 3, 2020, we abated this appeal to allow counsel time to obtain
authority from the estate of Cheryl Sue Zarsky to pursue this appeal. See Casillas
v. Cano, 79 S.W.3d 587, 592 (Tex. App.—Corpus Christi-Edinburgh 2002, no
pet.); Murphy v. Murphy, 21 S.W.3d 797, 798 (Tex. App.—Houston [1st Dist.]
2000, published order).
      On October 30, 2020, counsel for appellant informed this court that a contest
had been brought against appellant’s will. We continued the abatement until
January 5, 2021 to allow counsel more time, in light of the contest, to seek
authorization to represent the estate.

      On January 5, 2021, counsel informed this court that the will contest has
been delayed due to the pandemic. Counsel had previously informed this court that
he had been working with Cheryl Sue Zarsky’s daughter, Cherie Zarsky, who was
named as beneficiary in appellant’s 2009 will, and that Cherie Zarsky has filed an
application for a temporary administrator who will have standing to pursue this
appeal. Considering the new progress made in the probate matter, counsel requests
that the abatement period in this appeal be continued until March 8, 2021 so that a
temporary administrator may be appointed to prosecute this appeal.

      The motion is granted. This court requires assurance from whomever is
deemed the personal representative of the estate of Cheryl Sue Zarsky that it is
represented by counsel by March 8, 2021, or the appeal will be dismissed for want
of prosecution. Tex. R. App. P. 42.3(b).

                                   PER CURIAM

Panel Consists of Justices Bourliot, Zimmerer, and Spain.